                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                        DOC #: ____________________
                                                                DATE FILED: 6/21/2021
               -against-
                                                                         14 Cr. 468-15 (AT)
CHRISTOPHER PEREZ,
                                                                          15 Cr. 551-3 (AT)
                             Defendant.
                                                                               ORDER
ANALISA TORRES, District Judge:

        The Court will hold an initial conference in this action on June 22, 2021, at 11:00 a.m.,
using the Court’s videoconferencing software. See In re Coronavirus/Covid-19 Pandemic, No.
20 Misc. 176 (S.D.N.Y. June 15, 2021), ECF No. 6 (Criminal proceedings “cannot in all
instances be conducted in person without seriously jeopardizing public health and safety . . .
video teleconferencing, or telephone conferencing if video conferencing is not reasonably
available, may be used in such proceedings with the consent of the defendant”). Chambers will
provide the parties with instructions on how to appear via video.

        To optimize the quality of the video feed, only the Court, Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others may
participate by telephone. Co-counsel, members of the press, and the public may access the audio
feed of the conference by calling 888-398-2342 at the time of the hearing, and entering access
code 5598827.

       SO ORDERED.

Dated: June 21, 2021
       New York, New York
